Order entered May 28, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-00005-CV

                               VELDA PHILLIPS, Appellant

                                              V.

 DR. RYAN F. JONES AND MEDICAL CLINIC OF NORTH TEXAS, PLLC, Appellees

                      On Appeal from the 95th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-14-03900

                                          ORDER
       We GRANT appellant’s May 26, 2015 motion to extend time to file reply brief and

ORDER the brief be filed no later than June 16, 2015.


                                                    /s/   CRAIG STODDART
                                                          JUSTICE